DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 11 and 12, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claim 13, directed to the invention(s) of Group III as outlined in the Restriction Requirement mailed 20 February 2020 does not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 20 February 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claim 13 directed to a kit non-elected without traverse.  Accordingly, claim 13 been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:
	Pursuant to the discussion above, claim 13 should be canceled.
	
Reasons for Allowance
Claims 1 – 12 and 14 – 22 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	Ochiai (JP 2009-255565 A), Murata (JP 2009-255544 A), and Suzuki (JP 2001-328225 A) are collectively regarded as the closest prior art.  References to Ochiai are to a machine translation thereof provided with the Office Action mailed 10 November 2020, and references to Murata and Suzuki are to the respective machine translations thereof provided with the Office Action mailed 15 May 2020.
	With respect to claim 1, Ochiai discloses a hardcoat film (“scratch-resistant resin plate”: e.g. § Description, p. 1, ¶ 8, to p. 8, ¶ 4) comprising: a support (“substrate”: e.g. § Description, p. 1, ¶¶ 10, 11; § Description, p. 2, ¶ 11; § Description, p. 4, ¶¶ 1, 3 – 13); a cured layer on the support (“cured coating”, “cured film”, “curable film”: e.g. § Description, p. 1, ¶ 10; § Description, p. 2, ¶ 11; § Description, p. 4, ¶ 10, to p. 7, ¶ 19); and wherein the cured layer is formed of a curable composition for forming a first cured layer containing a polymerizable compound 1 having a radically polymerizable group and a polymerizable compound 2 which has a cationically polymerizable group and a radically polymerizable group in the same molecule and is different from the polymerizable compound 1 (“acrylate compounds” of various kinds, including “epoxy acrylate compounds” in mixture with other “acrylate compounds”: e.g. § Description, p. 4, ¶ 10, to p. 7, ¶ 19), the support includes, e.g., three layers in which outer layers and a layer other than the outer layers are films of different compositions (“three-layer structure” comprising, e.g. an “acrylic resin layer” on both sides of a “polycarbonate resin layer”: e.g. § Description, p. 1, ¶ 10; § Description, p. 2, ¶ 11, to p. 4, ¶ 12).

	While Ochiai describes a cured layer as identified above, Ochiai is not specific as to a first cured layer and a second cured layer wherein the first cured layer is formed of a curable composition for forming a first cured layer containing a polymerizable compound 1 having a radically polymerizable group, the second cured layer is formed of a curable composition for forming a second cured layer containing a polymerizable compound 3 having at least two radically polymerizable groups in the same molecule, and a content of the polymerizable compound 2 with respect to a total content of the polymerizable compounds contained in the curable composition for forming a first cured layer being equal to or greater than 51% by mass.
	Murata discloses a hardcoat film (“hard coat film”: e.g. Fig. 1; ¶¶ [0001], [0009] – [0059]) comprising: a support (“film substrate”, “film base material” 1: e.g. Fig. 1; ¶¶ [0011], [0033], [0034]); a first cured layer (“first hard coat layer” 21: e.g. Fig. 1; ¶¶ [0011], [0015], [0020], [0021], [0029], [0031], [0033], [0035] – [0052]); and a second cured layer (“second hard coat layer” 22: e.g. Fig. 1; ¶¶ [0011], [0020], [0022], [0035] – [0057] [0033], [0052]) in this order (e.g. Fig. 1; ¶¶ [0011], [0020], [0022], [0052], [0056], [0057]), wherein the first cured layer is formed of a curable composition for forming a first cured layer containing a polymerizable compound 1 having a radically polymerizable group (“acrylate material”: e.g. ¶¶ [0036] – [0044]) and a polymerizable compound 2 which has a cationically polymerizable group and a radically polymerizable group in the same molecule and is different from the polymerizable compound 1 (“epoxy (meth) acrylate” used in mixture with the “acrylate material”: e.g. ¶¶ [0033], [0044], [0045]), the second cured layer is formed of a curable composition for forming a second cured layer containing a polymerizable compound 3 having at least two radically polymerizable groups in the same molecule (“active energy ray curable material” which is selectable from the same species listed for the “first hard coat layer” 21, suitable species including bifunctional and/or trifunctional (meth)acrylates: e.g. ¶¶ [0011], [0033], [0042], [0043], [0052], [0055]).

	Murata discloses a combination of a first cured layer and a second cured layer on a support as described above is desirable for providing scratch resistance properties while also providing a cost-effective stain resistance property (per the curable composition for forming the second cured layer containing a costly “fluorinated acrylate”, “fluorinated methacrylate”, “fluorinated epoxy acrylate”, “fluorine-containing surfactant having a carbon-carbon unsaturated bond in the molecule”: e.g. ¶¶ [0011] – [0013], [0022] – [0027]).
	Suzuki discloses the content of the polymerizable compound 2 in the above range(s) is desirable from the standpoint of improving the adhesion between the second cured layer and the support (e.g. ¶¶ [0004], [0009], [0017]).  	As the support, Murata discloses, e.g., polyethylene terephthalate may be used (e.g. ¶ [0034]), which is observed to be the same kind of resin Suzuki assigns the improved adhesion for (as highlighted above).  However, it is observed Murata also identifies acrylics as resin for the support (e.g. ¶ [0034]), i.e. materials forming outer layers as Ochiai discloses (as highlighted above).  Accordingly, an equivalence can be drawn with respect to the resins for the supports Ochiai, Murata, and Suzuki collectively disclose.  In view of the disclosed equivalence, it would have therefore been understood Suzuki’s improved adhesion concepts can be applied more generically to Ochiai’s support.  Additionally, 
	However, as Applicant highlights on pp. 9 – 12 of the Remarks submitted 10 February 2021, Suzuki’s polymerizable compound 2 is not the same as that claimed.  Moreover, it is not the same as those Ochiai or Murata disclose.  Notably, the alicyclic epoxy compounds Suzuki discloses are not disclosed as including a radically polymerizable group, e.g. an acrylic functionality that are provided in Ochiai or Murata.  Accordingly, without more, the disclosure of percentages of Suzuki’s polymerizable compound 2 do not adequately overlap in scope with Ochiai or Murata in such a manner to render claim 1 obvious.
	Miyao (JP 2010-024283 A, referencing a machine translation thereof provided with this Office Action) discloses a hard coat composition having 20 – 79% by mass of an epoxy acrylate compound as part of a composition exhibiting good fingerprint resistance (e.g. p. 2, ¶¶ 4 – 5).  Possession of good fingerprint resistance implies a hard coat formed from such a hard coat composition is exposed such that it may be touched.  However, the amount of polymerizable compound 2 claimed in claim 1 is for an intermediate layer since the first cured layer is between the support and the second cured layer.  Accordingly, if one were to consider Miyao’s disclosure, one of ordinary skill in the art would have considered this disclosure for modifying the second cured layer rather than the first cured layer based on placement.  Therefore, Miyao lacks sufficient motivation for modifying Ochiai or Murata.
	For at least the above reasons, claim 1 is allowed.  Claim 11 is a method for forming a hard coat film with the same or narrower features as recited in claim 1, and therefore is allowed for similar reasons  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Claims 2 – 10 and 14 – 22 depend, directly or indirectly, on claim 1 while claim 12 depends directly on claim 12.  Accordingly, claims 2 – 10, 12, and 14 – 22 are allowed for at least the same reasons as claims 1 and 11, as appropriate.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783